712 N.W.2d 449 (2006)
474 Mich. 1119
Tracey PICKETT-HOLMES, Plaintiff-Appellant,
v.
FARM BUREAU MUTUAL INSURANCE COMPANY OF MICHIGAN, Defendant-Appellee.
Docket No. 129623. COA No. 253058.
Supreme Court of Michigan.
April 26, 2006.
On order of the Court, the application for leave to appeal the August 23, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
CAVANAGH and KELLY, JJ., would grant leave to appeal.